Per Curiam.

There is no evidence in the record to indicate that the defendant was either under arrest or in the process of being arrested at the time of the altercation with the police officer. Under the circumstances, the People failed to establish beyond a reasonable doubt that the defendant intentionally prevented or attempted to prevent the officer from effecting an authorized arrest.
The judgment of conviction on the charge of harassment should be affirmed. Judgment of conviction on the charge of resisting arrest should be reversed on the law and facts and said count dismissed.
Concur — Hogan, P. J., Gulotta and Glickman, JJ.
Judgment affirmed in part and reversed in part.